DETAILED ACTION
Status of Claims:  
Claims 1-4, 6-8 and 10-14 are pending.
Claims 1-4, 6-8 and 10-14 are amended.
Claims 5, 9 and 15 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rodney Skoglund on March 16 and 17, 2022.

The application has been amended as follows: 
Regarding claim 1, replace “a sewage source including homes, offices, industrial plants, companies or public organizations” in lines 2-4 with –a sewage source--; replace “the spores and endospores” in line 35 with –the spores--.
Regarding claim 6, replace “a sewage source including homes, offices, industrial plants, companies or public organizations” in lines 2-4 with – a sewage source--; replace “sedimentation pond, dehydrate” in line 14 with –sedimentation pond, and dehydrate--.


REASONS FOR ALLOWANCE
Claims 1-4, 6-8 and 10-14 are allowed.

The following is an examiner’s statement of reasons for allowance: The claims are allowed over the closest prior art, Newton, Erickson and Murakami. The prior art teaches a sewage treatment system comprising: a relay pump station for sewage discharged from a sewage source including homes, industrial plants, companies or public organizations; a sewage treatment facility configured to receive the sewage from the relay pump station via sewer conduits and treat the received sewage, wherein the sewage treatment facility comprises an initial sedimentation pond, a biological treatment vessel and a final sedimentation pond, which are arranged in this order along an upstream-to-downstream direction; dehydration means connected to one or both the initial sedimentation pond and the final sedimentation pond and configured to receive surplus sludge from the initial sedimentation pond or return sludge from the final sedimentation pond, and dehydrate the received surplus sludge and/or the received return sludge; a microbial material production device configured to supply oxygen to the dehydrated sludge received from the dehydration means while maintaining a temperature of the dehydrated sludge within the range of 60°C to 110°C, to subject the dehydrated sludge to aerobic fermentation using Gram-positive aerobic microbes in the dehydrated sludge, thereby producing a microbial material in which anaerobic and facultative anaerobic microbes in the dehydrated sludge are decomposed and 
Newton, as modified by Erickson and Murakami, does not explicitly teach the spores containing Gram-positive aerobic bacteria belonging to the class Actinobacteria in the phylum Actinobacteria, and Gram-negative aerobic bacteria belonging to the class Chloroflexia in the phylum Chloroflexi.
Naider-Fanfan (US 2020/0031698 A1) teaches a microbial material which contains Gram-positive aerobic bacteria belonging to the class Bacilli in the phylum Firmicutes, Gram-positive aerobic bacteria belonging to the class Actinobacteria in the phylum Actinobacteria, and Gram-negative aerobic bacteria belonging to the class Chloroflexia in the phylum Chloroflexi (see Table 1 on p. 4-5). However, it would not have been obvious to one of ordinary skill in the art before the effective filing date to modify the spores of Newton, as modified by Erickson and Murakami, to contain spores of all of the claimed bacteria which are in the microbial material of Naider-Fanfan, because the bacteria of Naider-Fanfan are produced through an anaerobic granular sludge bioreactor and extensive modifications to the apparatus of Newton, as modified by Erickson and Murakami, would be required to derive the claimed configuration of an initial sedimentation pond, a biological treatment vessel, a final sedimentation pond, . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578. The examiner can normally be reached M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        




/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        March 16, 2022